NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO JEAVANNI ROJAS, AKA Mario                 No.    15-72359
Rojas, AKA Mario Jeovanny Rojas, AKA
Mario Jevany Rojas,                             Agency No. A078-127-789

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Mario Jeavanni Rojas, native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008),

and review for substantial evidence the agency’s factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Rojas fears harm from gangs in El Salvador. Substantial evidence supports

the agency’s conclusion that Rojas failed to establish the government of El

Salvador was or would be unwilling or unable to protect him. See Castro-Perez v.

Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005). Thus, Rojas’s withholding of

removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Rojas failed to show it is more likely than not that he would be tortured by or with

the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (2009); Garcia-Milian v. Holder, 755 F.3d 1026,

1034-35 (9th Cir. 2014) (concluding that petitioner did not establish the necessary

“state action” for CAT relief).

      Finally, the IJ did not abuse his discretion by denying Rojas’s request for a

                                          2                                     15-72359
continuance. See Sandoval-Luna, 526 F.3d at 1247.

      PETITION FOR REVIEW DENIED.




                                      3             15-72359